DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the current application.
Claims 1-8 are withdrawn from consideration in the current application.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-20) in the reply filed on January 5, 2021 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying Id. at 1281. See MPEP 2173.05(h).  For the purposes of examination the claim 14 limitation “the multi-valent cations are selected from Al3+ and Sr2+” will be interpreted as reciting “the multi-valent cations are selected from the group consisting of Al3+ and Sr2+”.  Correction is required.
The phrase "generally aligned" in claim 16 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the phrase "generally aligned" is interpreted as instead reciting “
Claims 17-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from claim 16 as rejected above, and do not remedy the aforementioned deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 7110177 B2) in view of Lazarev (US 2012/0099052 A1).
Regarding Claim 9, Sugino teaches a polarizer comprising an oriented polarizing film that linearly polarizes light (linear polarizer) and a retardation plate (Sugino, Col 1 
Sugino remains silent regarding a chemical structure of oriented lyotropic liquid crystals.
Lazarev, however, teaches lyotropic liquid crystal birefringent aromatic polymers for forming oriented optical film coated polarizers (Lazarev, Abstract, [0001], [0009]-[0010]).  Lazarev further teaches the lyotropic liquid crystal birefringent aromatic polymers include repeat units represented by structures (17) and (1) that comprise multi-valent cations (Lazarev, [0028]-[0029]).  Lazarev further teaches the lyotropic liquid crystal birefringent aromatic polymers are formed into a solution and can be mixed with iodine to form a coating solution, where a resultant coating layer can be 0.95 microns (Lazarev, Abstract, [0009]-[0010], [0076]-[0094]).  Lazarev discloses a coating layer thickness that falls within the claimed range of 1 micron or less, and therefore, satisfies the claimed range (see MPEP 2131.03, I).

    PNG
    media_image1.png
    111
    313
    media_image1.png
    Greyscale

Lazarev – structure (17)

    PNG
    media_image2.png
    142
    412
    media_image2.png
    Greyscale

Lazarev – structure (1)
Since Sugino and Lazarev both disclose polarizers having a coating formed of oriented lyotropic liquid crystals and iodine, and Sugino discloses providing mechanical strength, thermal stability, moisture shielding, isotropism, and optical compensating functions to polarizers; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Lazarev’s lyotropic liquid crystal birefringent aromatic polymers as the oriented lyotropic liquid crystals in Sugino’s dichroic composition (that comprises iodides and oriented lyotropic liquid crystals) to yield a polarizer that can achieve improved durability, higher mechanical strength and hardness, low water absorption, and low production price as taught by Lazarev (Lazarev, [0007]-[0010], see MPEP 2143).
Regarding Claim 10, modified Sugino further teaches the multivalent cations include Ba2+ and Mg2+ (Lazarev, [0028]).
Regarding Claim 11, modified Sugino further teaches the lyotropic liquid crystal birefringent aromatic polymers include repeat units represented by structures (17) and (1) that comprise multi-valent cations, where structure (1) has n = 10 to 10,000 

    PNG
    media_image1.png
    111
    313
    media_image1.png
    Greyscale

Lazarev – structure (17)

    PNG
    media_image2.png
    142
    412
    media_image2.png
    Greyscale

Lazarev – structure (1)
Regarding Claim 12, modified Sugino further teaches the lyotropic liquid crystal birefringent aromatic polymers include repeat units represented by structures (17) and (1) that comprise -SO3- groups that interact with the multi-valent cations (Lazarev, [0028]-[0029]).
Regarding Claim 13, modified Sugino further teaches the polarizing film exhibits transmittance of at least 43% and the polarization degree (polarization efficiency) is at least 98% in the visible light spectrum (about 400-750 nm) (Sugino, Col 3 Lines 1-13, Col 4 Lines 54-64, Col 13 Lines 64-67, Col 14 Lines 1-33; Lazarev, [0007]-[0017]).  Modified Sugino’s transmittance and polarization efficiency ranges fall within the claimed ranges, and therefore, completely satisfy the claimed ranges (see MPEP 2131.03, II).
Regarding Claim 14, modified Sugino further teaches the lyotropic liquid crystal birefringent aromatic polymers include salt repeat units represented by structure (17) that comprise multi-valent cations that include Sr2+, where structure (1) has n = 10 to 10,000 (Lazarev, [0028]-[0029]).  Modified Sugino’s structure (17) with n = 10 to 10,000 establishes a prima facie case of obviousness over the structure depicted in claim 14, because modified Sugino’s n range completely and closely encompasses the claimed n range of 25 to 10,000 (see MPEP 2144.05, I, see MPEP 2143).

    PNG
    media_image1.png
    111
    313
    media_image1.png
    Greyscale

Lazarev – structure (17)
Regarding Claim 15, modified Sugino further teaches a circular polarizer comprising the polarizing film that linearly polarizes light (linear polarizer) and a quarter wavelength retardation plate that turns the linearly polarized light into circularly polarized light (Sugino, Col 1 Lines 5-10, Col 10 Lines 19-36, Col 11 Lines 33-62, Col 16 Lines 16-30, Col 17 Lines 3-44).
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 7110177 B2) in view of Lazarev (US 2012/0099052 A1) as applied to claim 1 above, and in further view of Hatanaka (US 2017/0269271 A1), and in view of Rao et al. (US 2006/0187548 A1).
Regarding Claim 16, modified Sugino teaches the polarizer comprising the oriented (aligned) polarizing film that linearly polarizes light (linear polarizer) and the retardation plate (a quarter wavelength retardation plate; an optical retarder) as discussed above for claim 1 (Sugino, Col 1 Lines 5-10, Col 7 Lines 33-44, Col 10 Lines o (Sugino, Col 19 Lines 40-55, Col 20 Lines 20-30; Lazarev, [0045]-[0051]); this angle falls within the claimed range of 40o-50o, and therefore, satisfies the claimed range (see MPEP 2131.03, I).  Sugino further teaches the polarizing film, protective layers, retardation plate, and additional optical layers can be bonded together with intermediate layers that include adhesives (Sugino, Col 9 Lines 52-67, Col 10 Lines 1-36).
Modified Sugino remains silent regarding an optical retarder layer having a thickness of 1.0 microns or less.
Hatanaka, however, teaches a circularly polarizing plate comprising a linear polarizer and a quarter wavelength retardation plate formed of aligned birefringent aromatic liquid crystal polymers (Hatanaka, [0004]-[0007], [0028]-[0067], [0111]-[0112], [0155]-[0158]).  Hatanaka further teaches the quarter wavelength retardation plate has a thickness of preferably 0.5 to 4 microns (Hatanaka, [0008]-[0012], [0110]-[0112]).  
Since modified Sugino and Hatanaka both disclose polarizing plates comprising linear polarizers and quarter wavelength retardation plates formed of aligned birefringent aromatic liquid crystal polymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Hatanaka’s quarter wavelength retardation plate as the quarter wavelength retardation plate (optical retarder) in modified Sugino’s polarizer to yield a polarizer that can achieve a desired retardation value, develop good color demonstration, suppress reflecting of colors in the visible light region, and impart good display characteristics as taught by Hatanaka (Hatanaka, [0007], [0110], [0158]).
Modified Sugino remains silent regarding an intermediate layer that limits ion diffusion between the linear polarizer and the optical retarder.
Rao, however, teaches a polarizing plate comprising protective layers disposed on each side of a polarizing layer to provide chemical and dimensional stability (Rao, [0001]-[0006], [0022]-[0032], [0038]-[0043]).  Rao teaches the protective layers prevent degradation of iodide ions in iodine-type polarizers by preventing diffusion and alteration of iodide ionic species (Rao, [0006], [0022]-[0032], [0038]-[0043]).
Since modified Sugino and Rao both disclose polarizers comprising protective layers and modified Sugino suggests including protective and intermediate layers in between the polarizing film and optical retarder layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding Claim 17, modified Sugino further teaches the in-plane retardation of the quarter wavelength retardation plate is 130-150 nm measured at a wavelength of 550 nm (Hatanaka, [0008]-[0012], [0063]-[0064]).  Modified Sugino’s in-plane retardation range is completely and closely encompassed within the claimed range of 110-175 nm, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Regarding Claim 18, modified Sugino further teaches the polarizing film, protective layers, retardation plate, and additional optical layers can be bonded together with intermediate layers that include adhesives (Sugino, Col 9 Lines 52-67, Col 10 Lines 1-36).
Regarding Claim 20, modified Sugino teaches the polarizer is used within display devices, where an OLED panel can be disposed on a backside of the polarizer, where the quarter wavelength retardation plate is disposed between the OLED element and the polarizing film (Sugino, Col 16 Lines 7-67, Col 17 Lines 1-15, see MPEP 2143).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. (US 7110177 B2), in view of Lazarev (US 2012/0099052 A1), in further view of Hatanaka (US 2017/0269271 A1), and in view of Rao et al. (US 2006/0187548 A1) as applied to claim 16 above, and in further view of Poliakov et al. (US 2015/0123911 A1).
Regarding Claim 19, modified Sugino teaches the polarizer comprising the oriented (aligned) polarizing film that linearly polarizes light (linear polarizer) and the retardation plate (a quarter wavelength retardation plate; an optical retarder) as discussed above for claims 1 and 16 (Sugino, Col 1 Lines 5-10, Col 7 Lines 33-44, Col 10 Lines 19-36, Col 11 Lines 33-62, Col 16 Lines 16-30, Col 17 Lines 3-44).  Sugino further teaches the polarizer is used within display devices (Sugino, Col 1 Lines 1-10, Col 2 Lines 34-46, Col 16 Lines 7-67, Col 17 Lines 1-15).
Modified Sugino remains silent regarding a touch sensor layer.
Poliakov, however, teaches a multilayered touch panel stack for attachment to an LCD or OLED display (Poliakov, [0001], [0011], [0129]-[0130], Fig 10).

    PNG
    media_image3.png
    788
    606
    media_image3.png
    Greyscale


Since modified Sugino suggests utilizing the polarizer in various type of optical display devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Poliakov’s touch sensor layer stack on an outer user surface of a display device comprising modified Sugino’s polarizer to yield a touch-sensitive display device that achieves good refractive index matching between layers, provides touch-sensitive functionality, mitigates micro-cracks, reduces scattering, and improves general display visibility as taught by Poliakov Poliakov, [0001]-[0003], [0006]-[0013]).  Furthermore, it would have been obvious to one of ordinary skill in the art that modified Sugino’s quarter wavelength retardation plate could be disposed between Poliakov’s touch panel stack and modified Sugino’s polarizing film since there are a finite number of possible dispositions, and it is well known in the art that two separate polarizer structures can be disposed in a display device (see MPEP 2143, Poliakov, Fig 10).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Trapani et al. (US 2004/0156105 A1) teaches a light polarizing film comprising a linear polarizer and an optical retarder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782